Name: Commission Regulation (EEC) No 232/90 of 29 January 1990 on the supply of various lots of white sugar as food aid
 Type: Regulation
 Subject Matter: cooperation policy;  beverages and sugar;  economic conditions
 Date Published: nan

 No L 26/6 Official Journal of the European Communities 30. 1 . 90 COMMISSION REGULATION (EEC) No 232/90 of 29 January 1990 on the supply of various lots of white sugar as food aid Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4); whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1750/89 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 1 118 tonnes of sugar ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by HAS ADOPTED THIS REGULATION : Article 1 Sugar shall be mobilized in the Community, as Community food aid for supply to the recipients listed in the Annexes in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 January 1990. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30 . 12 . 1986, p. 1 . (2) OJ No L 172, 21 . 6 . 1989, p. 1 . (3) OJ No L 136, 26. 5 . 1987, p. 1 . (4) OJ No L 204, 25. 7. 1987, p. 1 . 30 . 1 . 90 Official Journal of the European Communities No L 26/7 ANNEX I LOT A 1 . Operation Nos (') : 882 to 898/89 2. Programme : 1988 3 . Recipient (") : Euronaid, Rhijngeesterstraatweg 40, Postbus 77, NL-2340 AB Oegstgeest 4. Representative of the recipient (2)(3): see OJ No C 103, 16. 4. 1987 5. Place or country of destination : see Annex II 6 . Product to be mobilized : white sugar 7. Characteristics and quality of the goods (') 0 ( l3) : white sugar of category 2 standard quality (Council Regulation (EEC) No 793/72 (OJ No L 94, 21 . 4. 1972, p. 1 )) meeting the requirements set out in Article 3 (3) of Commission Regulation (EEC) No 2103/77 (OJ No L 246, 27. 9. 1977, p. 12) 8 . Total quantity : 802 tonnes 9 . Number of lots : one 10 . Packaging and marking OC) : new jute bags, with inner polythene bag at least 0,05 mm thick, minimum weight of jute and polythene 420 grams, net capacity 50 kilograms Marking on bags (at least 5 cm high) : see Annex II 11 . Method of mobilization (,0) : sugar produced in the Community as defined at (a) and (b) in the sixth subparagraph of Article 24 (1 ) (a) of Council Regulation (EEC) No 1785/81 (OJ No L 177, 1 . 7. 1981 , p. 4) 12. Stage of supply : free at port of shipment 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 15  31 . 3. 1990 18 . Deadline for the supply :  19. Procedure for determining the costs of supply : invitation to tender 20 . In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders : 13 . 2. 1990, at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 27. 2. 1990, at 12 noon (b) period for making the goods available at the port of shipment : 1  15. 4. 1990 (c) deadline for the supply :  22. Amount of the tendering security : ECU 15 per tonne 23. Amount of the delivery security : 10% of the amount of the tender in ecus 24. Address for submission of tenders (8) : Bureau de l'aide alimentaire, a 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200, rue de la Loi , B-1049 Brussels ; telex AGREC 22037 B  25670 B 25. Refund payable on request by the successful tenderer (9) : periodic refund applicable to white sugar on 15. 1 . 1990 fixed by Commission Regulation (EEC) No 60/90 (OJ No L 8, 11. 1 . 1990, p. 36) No L 26/8 Official Journal of the European Communities 30. 1 . 90 LOT B 1 . Operation Nos ('): 952 to 958/89 2. Programme : 1988 3. Recipient (") : Euronaid, Rhijngeesterstraatweg 40, Postbus 77, NL-2340 AB Oegstgeest 4. Representative of the recipient (*) (3) : see OJ No C 103, 16. 4. 1987 5. Place or country of destination : see Annex II 6. Product to be mobilized : white sugar 7. Characteristics and quality of die goods (4) f) (") : white sugar of category 2 standard quality (Council Regulation (EEC) No 793/72 (OJ No L 94, 21 . 4. 1972, p. 1 )) meeting the requirements set out in Article 3 (3) of Commission Regulation (EEC) No 2103/77 (OJ No L 246, 27. 9. 1977, p. 12) 8 . Total quantity : 216 tonnes 9. Number of lots : one 10. Packaging and marking HOC 1) : new jute bags, with inner polythene bag at least 0,05 mm thick, minimum weight of jute and polythene 420 grams, net capacity 50 kilograms Marking on bags (at least 5 cm' high) : see Annex II 11 . Method of mobilization (l0) : sugar produced in the Community as defined at (a) and (b) in the sixth subparagraph of Article 24 (1 ) (a) of Council Regulation (EEC) No 1785/81 (OJ No L 177, 1. 7. 1981 , p. 4) 12. Stage of supply : free at port of shipment 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 15  31 . 3. 1990 18. Deadline for the supply :  19. Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders : 13 . 2. 1990, at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 27. 2. 1990, at 12 noon (b) period for making the goods available at the port of shipment : 1  15. 4. 1990 (c) deadline for the supply :  22. Amount of die tendering security : ECU 15 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (*) : Bureau de l'aide alimentaire, a 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200, rue de la Loi, B-1049 Brussels ; telex AGREC 22037 B  25670 B 25. Refund payable on request by the successful tenderer f) : periodic refund applicable to white sugar on 15. 1 . 1990 fixed by Commission Regulation (EEC) No 60/90 (OJ No L 8, 11 . 1 . 1990, p. 36) 30. 1 . 90 Official Journal of the European Communities No L 26/9 LOT C 1 . Operation No ('): 912/89 2. Programme : 1989 3. Recipient (u) : M. P.F. Pirlot, UNHCR, Case Postale 2500, CH-1211 Geneve 2 Depot ; tel. 739 81 11 , telex 415740 UNHCR CH 4. Representative of the recipient (2) : Bureau du HCR, avenida dos Presidentes, 33, Maputo ; tel . . 74 32 42 5. Place or country of destination : Mozambique 6. Product to be mobilized : white sugar 7. Characteristics and quality of the goods (3): white sugar of category 2 standard quality (Council Regulation (EEC) No 793/72 (OJ No L 94, 21 . 4. 1972, p. 1 )) meeting the requirements set out in Article 3 (3) of Commission Regulation (EEC) No 2103/77 (OJ No L 246, 27. 9 . 1977, p. 12) 8 . Total quantity : 100 tonnes 9. Number of lots : one 10. Packaging and marking ("): new jute bags, with inner polythene bag at least 0,05 mm thick, minimum weight of jute and polythene 420 g, net capacity 50 kilograms Marking on bags (at least 5 cm high) : 'ACÃ Ã O N ° 912/89 / AÃ Ã CAR / DONATIVO DA COMUNIDADE ECONÃ MICA EUROPEIA PARA O PRAGRAMA DE ASSISTÃ NCIA DE UNHCR / PARA OS REFUGIADOS EM MOÃ AM ­ BIQUE / DESTINADO A DISTRIBUIÃ Ã O GRATUITA / BEIRA' 11 . Method of mobilization (,0) : sugar produced in the Community as defined at (a) and (b) in the sixth subparagraph of Article 24 ( 1 ) (a) of Council Regulation (EEC) No 1785/81 (OJ No L 177, 1 . 7 . 1981 , p. 4) 12. Stage of supply : free at port of landing  landed 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : Beira 16. Address of the warehouse and, if appropriate, port of landing :  17- Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15  31 . 3 . 1990 18 . Deadline for the supply : 15. 5. 1990 19. Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders : 13 . 2. 1990, at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 27. 2. 1990, at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15  31 . 3 . 1990 (c) deadline for the supply : 15. 5. 1990 22. Amount of the tendering security : ECU 15 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (*): Bureau de l'aide alimentaire, a 1 attention de Monsieur N. Arend, Batiment Loi 120, bureau 7/58 , 200, rue de la Loi, B-1049 Brussels ; telex AGREC 22037 B  25670 B 25. Refund payable on request by the successful tenderer Q : periodic refund applicable to white sugar on 1 5. 1 . 1990 fixed by Commission Regulation (EEC) No 60/90 (OJ No L 8, 1 1 . 1 : 1990, p. 36) No L 26/10 Official Journal of the European Communities 30. 1 . 90 Notes : (') The operation number is to be quoted in all correspondence. (2) Commission delegate to be contacted by the successful tenderer : see list published in Official Journal of the European Communities No C 227 of 27 September 1985, page 4. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium-134 and - 137 levels. (*) Shipment to take place in 20-foot containers, condition FLC/LCL. The supplier shall be responsible for the cost of making the containers available in the stack position at the container terminal at the port of shipment. The recipient shall be responsible for all subsequent loading costs, including the cost of moving the containers from the container terminal . The provisions of Article 13 (2), second subpara ­ graph, of Regulation (EEC) No 2200/87 shall not apply. The successful tenderer has to submit to the recipient's agent a complete packing list of each container, specifying the number of bags belonging to each shipping number as specified in the invitation to tender. The successful tenderer has to seal each container with a numbered locktainer, the number of which is to be provided to the beneficiary's forwarder. (*) The supplier should send a duplicate of the original invoice to : MM De Keyzer &amp; Schiitz BV, Postbus 1438, Blaak 16, NL-3000 BK Rotterdam. (') The successful tenderer shall give the beneficiaries' representative a health certificate at the time of delivery. 0 The successful tenderer shall give the beneficiaries' representative a certificate of origin at the time of delivery. (') In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of these Annexes, evidence that the tendering security referred to in Article 7 (4) (a) of Regu ­ lation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of these Annexes,  or by telecopier on one of the following numbers in Brussels :  235 01 32  236 10 97  235 01 30  236 20 05 (*) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56), as last amended by Regula ­ tion (EEC) No 2226/89 (OJ No L 214, 24.7. 1989, p. 10), is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of the Annexes. ( 10) The rule provided at the second indent in point (a) of Article 18 (2) of Regulation (EEC) No 2103/77 is binding for determination of the sugar category. (") Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'RV ( l2) The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required and how they are to be distributed. ( I ]) Radiation certificate must be issued by official authorities and be legalized for Egypt and for Sudan. 30. 1 . 90 Official Journal of the European Communities No L 26/11 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II Designation del lote Parti Cantidad total del lote (en toneladas) Totalmaengde (tons) Cantidades parciales (en toneladas) Delmaengde (tons) Beneficiario Modtager Pais destinatario Modtagerland Inscripci6n en el embalaje Emballagens pÃ ¥tegning Bezeichnung der Partie XapaKTt|pio(i65 Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® jioo6xT|Ta TT|5 ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ T6VOI&gt;5) Teilmengen (in Tonnen) MÃ µÃ Ã ¹Ã ºÃ ­Ã  7toa6r »ite5 (Ã Ã µ t6vou?) EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Bestimmungsland XÃ Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Aufschrift auf der Verpackung 'EV5EI|TI t Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Lot Designation du lot Designazione delta partita Aanduiding van de partij DesignaÃ §Ã £o do lote Total quantity (in tonnes) Quantity totale du lot (en tonnes) Quantita totale della partita (in tonnellate) Totale hoeveelheid van de partij (in ton) Quantidade total (em toneladas) Partial quantities (in tonnes) Quantites partielles . (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) Beneficiary Beneficiaire Beneficiario Begunstigde Beneficiario Recipient country Pays destinataire Paese destinatario Bestemmingsland Pais destinatario Markings on the packaging Inscription sur 1'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking InscriÃ §Ã £o na embalagem (1 ) (2) (3) (4) (5) (6) A 802 18 Euronaid Chile AcciÃ ³n n ° 882/89 / AzÃ ºcar / Chile / Caritas Alemana / 90428 / Talcahuano / DonaciÃ ³n de la Comunidad Econ6mica Europea / Destinado a la distribuci6n gratuita 18 Euronaid Chile AcciÃ ³n n ° 883/89 / AzÃ ºcar / Chile / Caritas Alemana / 90429 / Valparaiso / Donaci6n de la Comunidad Econ6mica Europea / Destinado a la distribuci6n gratuita 18 Euronaid Algerie Action n ° 884/89 / Sucre / Algerie / Caritas Belgica / 90232 / Alger / Don de la Communaute Ã ©conomique europÃ ©enne / Pour distribution gratuite 18 Euronaid Somalia Action No 88S/89 / Sugar / Somalia / Caritas Italiana / 90622 / Mogadishu / Gift of the European Economic Community / For free distribution 18 Euronaid Chile AcciÃ ³n n ° 886/89 / AzÃ ºcar / Chile / AATM / 91745 / Coyahique via Chacabuco / DonaciÃ ³n de la Comunidad Econ6mica Europea / Destinado a la distribuciÃ ³n gratuita 18 Euronaid Peru AcciÃ ³n n ° 887/89 / AzÃ ºcar / Peru / AATM / 91744 / Arequipa via Matarani / DonaciÃ ³n de la Comunidad Econ6mica Europea / Destinado a la distribuciÃ ³n gratuita 20 Euronaid Nicaragua Acci6n n ° 888/89 / AzÃ ºcar / Nicaragua / Oxfam B / 90846 / Corinto / DonaciÃ ³n de la Comunidad EconÃ ³mica Europea / Destinado a la distribuciÃ ³n gratuita No L 26/12 Official Journal of the European Communities 30. 1 . 90 (1 ) (2) (3) (4) (5) (6) 36 Euronaid Algerie Action n ° 889/89 / Sucre / Algerie / Caritas Belgica / 90287 / Alger / Don de la Communaute Ã ©conomique europÃ ©enne / Pour distribution gratuite 36 Euronaid Algerie Action n ° 890/89 / Sucre / Algerie / WCC / 90715 / Tindouf via Alger / Don de la Communaute Ã ©conomique europÃ ©enne / Pour distribution gratuite 36 Euronaid Algerie Action n ° 891 /89 / Sucre / Algerie / OXFAM B / 90831 / Tindouf via Alger / Don de la Communaute Ã ©conomique europÃ ©enne / Pour distribution gratuite 18 Euronaid Sao Tome e Principe AcÃ §Ã £o n? 892/89 / AÃ §Ã ºcar / Sao Tome e Principe / Caritas Belgica / 90280 / S5o Tome / Donativo da Comunidade EconÃ ³mica Europeia / Destinado a distribuiÃ §Ã £o gratuita 12 Euronaid Sudan Action No 893/89 / Sugar / Sudan / Caritas Italiana / 90633C / Khartoum via Port Sudan / Gift of the European Economic Community / For free distribution 18 Euronaid Sudan Action No 894/89 / Sugar / Sudan / Caritas Italiana / 90634 / El Obeid via Port Sudan / Gift of the European Economic Community / For free distribution 300 Euronaid Sudan Action No 895/89 / Sugar / Sudan / 90838 / Port Sudan 100 Euronaid Sudan Action No 896/89 / Sugar / Sudan / 91122 / Port Sudan 100 Euronaid Sudan Action No 897/89 / Sugar / Sudan / 91126 / Port Sudan 18 Euronaid Sudan Action No 898/89 / Sugar / Sudan / ICR / 94604 / Khartoum via Port Sudan / Gift of the European Economic Community / For free distribution B 216 36 Euronaid Egypt Action No 952/89 / Sugar / 90469 / Caritas Germany / Alexandria / Gift of the European Economic Community / For free distribution 72 Euronaid Egypt Action No 953/89 / Sugar / 92045 / Caritas Germany / Cairo via Alexandria / Gift of the European Economic Community / For free distribution \ 18 Euronaid Chile Acci6n n ° 954/89 / AzÃ ºcar / 90477 / Caritas Alemana / Valparaiso / Donaci6n de la Comunidad Econ6mica Europea / Destinado a la distribuci6n gratuita 18 Euronaid Chile AcciÃ ³n n ° 955/89 / AzÃ ºcar / 90476 / Caritas Alemana / Coquimbo / Donaci6n de la Comunidad Econ6mica Europea / Destinado a la distribuci6n gratuita 30. 1 . 90 Official Journal of the European Communities No L 26/13 0) (2) (3) (4) (5) (6) 36 Euronaid Uganda Action No 956/89 / Sugar / ICR / 94608 / Kampala via Mombasa / Gift of the European Economic Community / For free distribution 18 Euronaid Peru AcciÃ ³n n ° 957/89 / AzÃ ºcar / Prosalus / Lima via Callao / 95536 / Donaci6n de la Comunidad Econ6mica Europea / Destinado a la distribuci6n gratuita 18 N Euronaid Liberia Action No 958/89 / Sugar / Prosalus / Ganta via Monrovia / 95527 / Gift of the European Economic Community / For free distribution